NO. 07-10-0244-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 FEBRUARY 28, 2011
                           _____________________________


                                 LAKEITH AMIR-SHARIF,

                                                                    Appellant
                                              v.

                                  BRUCE ZELLER, et al.,

                                                                    Appellees
                           _____________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

         NO. B-11381-09-04; HONORABLE EDWARD LEE SELF, PRESIDING
                        _____________________________

                                Memorandum Opinion
                           _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Lakeith Amir-Sharif, an indigent inmate, appeals from two orders of the trial court

– one which found him to be a vexatious litigant and another one dismissing his petition

for writ of mandamus against various prison officials. Amir-Sharif contends the trial

court erred in 1) finding him to be a vexatious litigant, 2) failing to conduct a hearing and

render a decision on his motion to transfer venue, and 3) failing to review his pleadings

under a liberal construction standard. We affirm.
       Dismissal

       The State filed a motion to dismiss under Chapter 14 of the Civil Practice and

Remedies Code. The trial court granted that motion and dismissed the lawsuit with

prejudice on the basis that Amir-Sharif’s claims have no basis in law or in fact. One of

the grounds in the motion to dismiss involved the failure of Amir-Sharif to sue within

thirty-one days of the date his grievances were adjudicated.

       According to statute, an inmate seeking to prosecute claims that are subject to

the prison grievance system must file with the court an affidavit or unsworn declaration

stating the date that the grievance was filed and the date the written decision was

received by the inmate.       TEX. CIV. PRAC. & REM. CODE ANN. §14.005(a)(1) (Vernon

2002). He must also attach a copy of the written decision. Id. §14.005(a)(2). Moreover,

the trial court must dismiss the claim if the inmate failed to initiate it before the thirty-first

day after the date the inmate receives the written decision from the grievance system.1

Id.  §14.005(b); see Loyd v. Seidel, 281 S.W.3d 55, 56 (Tex. App.–El Paso 2008, no

pet.) (holding that a lawsuit not timely filed at the conclusion of the grievance procedure

is barred). Amir-Sharif did not file the required affidavit or declaration showing either the

date he filed his grievance or the date he received his written decision. However, two

documents reflecting the grievances of appellant disclosed that they were adjudicated

on August 22, 2008, and October 20, 2008, respectively. Moreover, Amir-Sharif did not

initiate his claim with the trial court until April 22, 2009; nor does he contend that those

adjudicating the grievance delayed, in any way, in notifying him of the August 22nd or

October 20th resolution grievances. Since the period bertween October 20th and April

       1
        The Government Code precludes an inmate from filing a claim until he has exhausted his
remedies through the grievance system. TEX. GOV’T CODE ANN. §501.008(d) (Vernon 2004).


                                                2
22nd far exceeds thirty-one days, dismissal of the cause was mandated. See Wolf v.

Tex. Dep’t of Criminal Justice, 182 S.W.3d 449, 451 (Tex. App.–Texarkana 2006, pet.

denied) (holding that when the required affidavit was not filed and in the absence of any

indication that the plaintiff did not receive the final decision in a timely manner, the court

could conclude that over thirty-one days had elapsed). This being so, the other issues

urged by appellant, including his complaint as to the finding he was a vexatious litigant,

need not be addressed.

       We overrule appellant’s issues and affirm the order dismissing the cause under

§14.001 et. seq. of the Texas Civil Practice and Remedies Code.



                                        Brian Quinn
                                        Chief Justice




                                              3